Per Curiam.
On the bases of the briefs, the record, and the recommendation of the Appellate Division of the District Court, we find that because of the insufficiency of the evidence and failure of proof as to plaintiffs’ claims alleged in their amended petition and errors of law in the admission of parol evidence in regard to defendant’s cross-petition, all as set forth in the recommendation of the Appellate Division, the judgment of the district court is reversed and the cause remanded with directions to vacate the plaintiffs’ judgment against defendant on plaintiffs’ petition and to enter judgment in the amount of $3,384 in favor of defendant and against plaintiffs on defendant’s counterclaim. Costs are taxed against plaintiffs.
Reversed and remanded with directions.